UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1084


LYNDA J. DELELLIS,

                    Plaintiff - Appellant,

             v.

MAUDE RUMPLE; ROBERT B. TUCKER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cv-00945-CCE-JEP)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynda J. DeLellis, Appellant Pro Se. Kirby Todd Phillips, HARTSELL & WILLIAMS,
P.A., Concord, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lynda J. DeLellis appeals the district court’s order dismissing her complaint for

lack of jurisdiction pursuant to the Rooker-Feldman * doctrine, see 28 U.S.C.

§ 1915(e)(2)(B) (2012), and denying her Fed. R. Civ. P. 59(e) motion. On appeal, we

confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because DeLellis’ informal brief does not challenge the basis for the district court’s

disposition of her complaint and motion, DeLellis has forfeited appellate review of the

court’s orders. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Accordingly, we affirm the district court’s orders. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
       D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co.,
263 U.S. 413 (1923).

                                            2